Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 05/24/2022 in which claims 1, 3-5, 7-15 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022  has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	A generation apparatus configured to generate a media file storing the plurality of sets of virtual viewpoint parameters and virtual viewpoint image data generated based on the plurality of sets of virtual viewpoint parameters and each of sets of virtual viewpoint parameters corresponding to one of frames included in the virtual viewpoint image data, and a set of virtual viewpoint parameters including a parameter for specifying one of the frames included in the virtual viewpoint image data, a parameter indicating a position of the virtual viewpoint corresponding to the one of the frames included in the virtual viewpoint image data, and a parameter indicating a Page 2 of 12Application No. 17/011,579 Attorney Docket No. 10191044WOUS01(1880-1850) direction from the virtual viewpoint corresponding to the one of the frames included in the virtual viewpoint image data.
 	Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Nakamura et al (US 2013/0315558), hence claims 1, 3-5, 7-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425